IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION AT DAYTON

UNITED STATES OF AMERICA,
Plaintiff, : Case No. 3:06-cr-187

District Judge Walter H. Rice
- vs - Magistrate Judge Michael R. Merz

JARED LOVETT,

Defendant.

 

ORDER ADOPTING REPORT AND RECOMMENDATIONS

 

Upon Joint Waiver by the parties (ECF No. 432) of any objection to the Magistrate Judge’s

Report and Recommendation (ECF No. 431), said Report is hereby ADOPTED. Pursuant to the

First Step Act, Pub. L. No. 115-39, Defendant’s Sentence is vacated and he will be re-sentenced

under current advisory Sentencing Guidelines. This case is hereby referred to the United States

Probation Office for an updated presentence investigation report.

Walter H. Rice
United States District Judge

June & | 2019.
